Scott, J. (dissenting):
The city of New York appeals from an order confirming the separate report of the commissioners of estimate in the above-*494entitled proceedings. The ground of appeal is that there was not presented to the court for confirmation at the same time a report of the commissioner of assessment, and the consideration of the appeal involves the construction of the act, chapter 658 of the Laws of 1906, amending title 4 of chapter 17 of the revised Greater ¡New York charter (Laws of 1901, chap. 466), relating to the opening of streets and parks. That act was passed on May 29,1906, and its 33d section provides that its provisions “ shall apply to all pending proceedings where the duty or duties herein or heretofore impose,d or act or .acts heretofore required to be done have not been performed.” The commissioners in this-proceeding were appointed on April 14,1906, and consequently all the proceedings after May 29,1906, were regulated by the amendatory act above cited. An important feature of that act was the provision that in the case of commissioners thereafter appointed, three commissioners should be appointed, of whom all three should act as commisssoners of estimate to determine the damages to be paid for the property to be acquired or condemned, while only one of them, to be designated .for that purpose in the order of appointment, should act as a commissioner of assessment to distribute and assess the cost of the proceeding upon the property benefited thereby within the assessment area fixed as required by law. Theretofore all three commissioners liad acted as commissioners both of estimate and assessment, and the above-described change in the system necessitated numerous -changes in the sections of the charter relating to condemnation proceedings. Prior to the amendment it was the custom, and the statute contemplated, that ordinarily the commissioners should make but one report showing both their estimate of damage and the assessment for benefit. Under the amendment there must be two reports in each case showing the estimate of damage, signed by all the commissioners or a majority of them, and one showing the assessment for benefit signed only by the commissioner of .assessment.
Before the amendment the court, of course, had before it, ordinarily, both the awards and assessments, for they were contained in a single report and were confirmed together, and the amendatory act contains numerous provisidns showing the intent to be that ordinarily the report as to awards and that as to assessments shall be presented for confirmation at the same time. The advantages of *495this procedure are obvious. It happens very frequently, perhaps in a majority of cases, that only a portion of an owner’s land will be taken for an improvement, with the result that while he will be awarded damages for what is taken, an assessment for benefit will be laid upon his remaining land. If both reports as to awards and assessments are presented and confirmed at the same time, the owner can see at a glance what the net result in dollars and cents will be to him, and the city will be called upon to pay him only the difference, if it be in his favor, between the amount awarded him for damage and the amount assessed upon his remaining land for benefit, instead of paying at once the whole award for damage, and thereafter collecting back the assessment for benefit. Accordingly we find that the amendatory law provides in its 9th section amending section 981 of the charter that “ the said commissioners of estimate and the commissioner of assessment shall deposit at the same time in the bureau of street openings in the law department their respective abstracts of their estimate of damages or assessment for benefit,” and further that “ Except as herein otherwise provided, the report as to awards and the report as to assessments must be noticed for and brought on for confirmation at the same time a/nd place.” Section 12 of the amendatory act, amending section 986 of the charter, provides that “ The application for the confirmation of the reports of the commissioners of estimate and of the commissioner of assessment shall be made to the Supreme Court, upon the same day, at a term thereof,” etc. It is thus made quite clear that it was the intention of the Legislature that ordinarily the report of the commissioners of estimate and that of the commissioner of assessment should be considered, presented and confirmed at the same times and places. It was evidently realized, however, that cases might arise in which it would be unreasonable and inexpedient to require that the report of the commissioners of estimate as to all the property to be acquired should await the report of the commissioner of assessment as to all the assessments to be levied, and section 985 of the charter was remodeled and amended to provide for such a case. That section, after providing with great particularity how the reports are to be made up, proceeds as follows: “ Said commissioners of estimate may, when authorized by a majority vote of all the members of the board of *496estimate and apportionment, make up and file a preliminary abstract of their estimate of damages, embracing either the entire lands, tenements, hereditaments and premises to be acquired, or successive sections or parcels thereof, and ascertain and estimate the compensation to be made thereon and make a separate report with reference thereto. Such separate or partial report shall be made in the same form and manner, and such proceedings shall be had in respect thereto, as in respect to the report of the commissioners relative to the entire lands taken as herein provided for. In such cases the final partial abstract and report as to awards and the final abstract and report as to assessments for benefit, shall be made up and filed and brought on for confirmation at the same time and place.”
Two things stand out clearly in this provision: First, that with the consent of the board of estimate and apportionment, “separate or partial” reports as to awards for damages may be made and brought on for confirmation without the presentation at the same time of the report as to assessments, and, secondly, that some report as to awards is to be brought on for confirmation at the same time that the report as to assessments is brought on. The real question involved in this appeal is what the Legislature meant by the words “ separate or partial report,” and whether a report embracing all the lands taken and all the awards for damage can be considered a “ separate or partial report,” and brought on for confirmation, unaccompanied by a report as to assessments, as was done in this proceeding.
The section contemplates two kinds of reports as to damage, one embracing all the lands, etc., to be acquired, and the other successive sections or parcels thereof. The first report, that embracing all the property to- be acquired, can in no proper sense be considered separate or partial. It is complete and entire and comprises everything that the commissioners of estimate are authorized to deal with. The successive reports as to sections or parcels are both separate and partial, and indeed the statute in terms describes the reports to be made as to successive sections or parcels, as a-separate report. The natural meaning of the language used is to attribute the words “separate or partial report” to the report of successive sections or parcels, and this construction is confirmed when we find in the same sentence that such separate or partial reports are to be “ made in the same form and manner, and such proceedings shall *497be had in respect thereto, as in respect to the report of the commissioners relative to the entire lands tahen as herein provided for.” This phraseology would scarcely have been used if the separate and partial report referred to had meant one itself relating to the entire lands to be taken. And finally the last sentence of the section clearly contemplates that some report as to awards shall accompany the report as to assessments, for it provides that the final abstract and report as to awards and the final abstract as to assessments shall be made up and filed and brought on for confirmation at the same time and place. If the report as to awards, as in the present case, embraces all the awards it is the only one to be made and is necessarily the final one. It is our duty to read the whole statute together and to give effect, so far as possible, to every part of it. We find that its general scheme is as stated in section 981, as amended, that “ except as herein otherwise provided,” the reports as to awards and the report as to assessments must be noticed and brought on for confirmation at the same time and place. We find it nowhere othérwise provided except in section 985, as amended, and the only exception we find there is as to those cases in which, by authority of the board of estimate and apportionment, the commissioners of estimate make separate and partial reports embracing successive sections or parcels of the land to be taken. In these eases alone does the statute contemplate that a report as to awards may be confirmed if unaccompanied by a report as to assessments, and even in those cases the final or last one of the successive reports must be accompanied by the report as to assessments. An attempted confirmation of a report as to awards embracing all the lands taken, unaccompanied by a report as to assessments, is without the jurisdiction of the court and a nullity, ineffective for any purpose. It follows that the order appealed from should be reversed and the motion for confirmation denied, to be renewed when the report as to assessments is completed and can be presented for confirmation at the same time and place as the report as to awards for damage.
Ingraham, J., concurred.
Order affirmed, with ten dollars costs and disbursements to each respondent appearing separately.